Title: From Thomas Jefferson to William C. C. Claiborne, 27 April 1806
From: Jefferson, Thomas
To: Claiborne, William C. C.


                        
                            Dear Sir
                            
                            Washington Apr. 27. 06.
                        
                        This letter is confidential, but not official. it is meant to give you a general idea of our views as to N.
                            Orleans, of which you will recieve the particulars from the Secretary at War, whose instructions nothing here said is
                            meant to controul should they vary in any particular at the meeting of Congress I recommended an arrangement of our
                            militia which, by giving as a selection of the younger part of it, would have enabled us if necessary to have sent a very
                            efficient support to N. Orleans. a diversity of ideas however among the members, arising from partialities to local
                            systems, defeated that. then we endeavored to encourage settlers West of the Misipi by a bounty of land, conditioned to
                            serve there 2. years as regulars if called on. this also failed. Congress having closed their session, the means furnished
                            for the support of N.O. have at length assumed their definitive shape, and I believe they are adequate to the present state
                            & prospect of things. according to our last dispatches from Spain that government shews such pacific dispositions, that
                            if any hostilities take place in your quarter they will certainly not be by order of that government, but will be merely
                            the effect of the passions & interests of her officers. were Spain disposed, she could send no troops across the
                            Atlantic. at Havanna she is so far from having any to spare, that she is obliged to use militia, for ordinary garrison
                            duty. at Pensacola & Mobille she has about 600. men. at Baton rouge about 170. these are all we know of which she could
                            bring to attack you. what force she has in Mexico we know not. the means of defence to be immediately furnished you will
                            be as follows. 1. three gun boats will immediately proceed from the Atlantic border to Lake Pontchartrain. 2 bomb-vessels
                            (being the only vessels we have in readiness here at this moment) will proceed to the Missipi to remain until relieved by
                            6 gunboats, either of those daily expected from the Mediterranean, or of those built on the Ohio, whichever shall first be
                            in place. these 9 gunboats we consider as sufficient to secure all the water approaches to N. Orleans against any force we
                            have a right to suppose can be brought against it under present circumstances. 
                  2. we propose immediately to prepare block
                            houses, pickets &c. on defiles leading by land to the city;
                            particularly on the road from Manshac, & on the approaches from the lakes. it is thought best on account of their
                            health, not to bring the troops into the island, but to keep them in the nearest healthy situations from which they can
                            repair to the city on very short notice. 1200, including those now in the city will be so placed. we presume you can raise
                            about 1500. of militia and seamen, on an emergency, to be depended on; and that these behind their defensive works while
                            the gunboats guard the water communications, will secure the city effectually.   3. the militia of Tombigbee & Natchez
                            will be ordered to be immediately put into a state of organization & readiness, so that should the garrisons of
                            Pensacola, Mobille & Baton rouge, be drawn off to attack you, the respective militias may seize on those posts, &
                            close in the rear of the attackers, to cut off their retreat. I have said that this letter is confidential, because our
                            means ought not to be known to the Spaniards until they are seen. it will therefore be proper to prepare your militia with
                            diligence, yet under the profession of ordinary precaution only. an engineer will be immediately sent forward to plan &
                            execute the works.
                        Congress has voted a sufficient sum of money for our post-road: but to avoid giving new irritation to Spain,
                            it has confined it’s expenditure to within the 31st. degree. we are therefore obliged to relinquish for the present the
                            road from Fort Stoddart direct to the mouth of Pearl, & to go from Fort Stoddert to Pinkneyville keeping above the line. this is sorely against my will, & will continue no longer than
                            necessity requires.
                        As the road thus proposed will soon strike the Pascagola, we think to use that river for the present in our communications between N.O & Fort Stoddert. we
                            expect that one of the gun-boats of the lakes can ascend above the line. this is done because we wish to avoid collision
                            with the Spanish authorities as much as possible till we can hear from Paris, & judge of the turn things will take
                            there.
                        I have lately seen a letter from Mr. Duplantier to mr Madison, and am much pleased with his zeal in the
                            interests of M. de la Fayette. Congress has permitted lots to be taken for him as low as 500. acres. this secures to us
                            the parcel on the canal of Carondelet; but at the same time cuts off those smaller locations proposed by mr Duplantier.
                            indeed it would not be for the interest of the General to let his claim get into collision with any public interest. were
                            it to lose it’s popularity it might excite an opposition neither agreeable to his feelings or interests.
                        I promised a mr Reibelt to speak to you of him. he is a Swiss by birth, a strong republican in principle,
                            was in favor with the French directory, and is I think a very honest man, and certainly a man of great literary
                            information. having a family, & under some difficulties as to property which he says he has in Europe, he has accepted
                            the case of the Indian factory at Natchitoches, where I think his philanthropy will recommend him to the attachment of the
                            Indians. it is in compliance with his request to be made known to you that I mention these things.
                        I thank you for a bag of Paccans lately recieved from you. if you could think of me in Autumn when they are
                            fresh, they will always be very acceptable partly to plant, partly for table use.
                        I observe a mention in your legislature to desire me to chuse a fifth counsellor out of the 10. before
                            nominated. this being against law cannot be done: I hope therefore that they will have nominated two as the law requires.
                        Accept my friendly salutation & assurances of esteem & respect
                        
                            Th: Jefferson
                            
                        
                    